PER CURIAM.
We reluctantly reverse the entry of summary judgment entered against the appellant Gedman Corporation in this action to quiet title to a parcel of real property.
Our reluctance is predicated partially upon the reflection in the record of obvious attempts by appellant Gerald Devins to fashion his testimony in various lawsuits to suit his interests as he apparently then perceived them. We believe the record supports the trial court’s entry of summary judgment against Devins.
On the other hand, we are unable to conclude on the basis of the record before us that the appellee Ann Weitzman has affirmatively demonstrated the lack of a genuine issue of material fact as to the claim of Gedman Corporation to title of the real property in interest. Despite the existence of substantial evidence in support of appellee Weitzman’s claim to the property, there is some evidence in the record suggesting that Gedman Corporation has claimed legal title to the property in question at all times material to this action and that the validity of its claim has never been properly litigated.
Accordingly, we affirm the trial court’s entry of summary judgment against the claim of appellant, Gerald Devins, but reverse the summary judgment entered against appellant Gedman Corporation and remand for further proceedings consistent herewith.
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.